Advisory Action
Acknowledged is the applicant’s after-final response submitted on April 14, 2022. Amendments have been proposed to claims 1-3, 7, and 22; cancellation has been proposed to claims 10, 16, and 20.
Regarding claim 1, the proposed changes stipulate “at least one substrate transfer mechanism disposed within the internal vacuum chamber.” This syntax contemplates the possibility of more than one transfer mechanism (1014) situated within said chamber (1002), but the examiner cannot locate support for such an embodiment. Similarly, the subsequent paragraph specifies “a plurality of processing module ports disposed along at least one side surface of the internal vacuum chamber.” The examiner cannot locate support for a single side comprising plural ports, which the proposed language encompasses. Lastly, the examiner cannot locate support for the feature of the inspection system being disposed “below the internal vacuum chamber.” Each of these limitations, then, may be subject to 112a new matter rejections.
Because the proposed amendments raise new issues and do not place the claim set in better form, their entry has been denied at this stage of prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716